Opinion by
Judge Pryor :
The sale of the lumber to Brumley and Gallup was made by Morgan Sowards, 'and his declarations or 'statements at the time were competent as to the ownership to the property. The note was executed to the brother at the suggestion of Morgan Sowards and the reason given by him at the time for having it so written. There is no exception to the deposition and no pretense that Morgan was acting as agent for his brother. _ If he was, the fact could have been easily established. We are not disposed to disturb the judgment and the same is therefore affirmed.